DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 9, 11, 15, 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HIRAI et al (US Pub No. 2016/0358746).
Claim 1, HIRAI discloses an apparatus for inspecting a semiconductor chip package (See Fig. 2A, 2B; and par [0036, 0038, 0045] “disclosed in specifically of an apparatus for inspecting a semiconductor chip package”), comprising: a first image acquisition unit (Fig. 2A; and par [0045])) configured to use a three-dimensional image of a reference semiconductor chip to obtain a reference image in which a region of interest is removed from the three-dimensional image (See Fig. 3, 4, and par [0045, 0064, 0067, 0105, 0113] “In FIG. 3, a difference image of the Top images is expressed as 311, a difference image of the North images is expressed as 312, a difference image of the East images is expressed as 313, a difference image of the South images is expressed as 314, and a difference image of the West images is expressed as 315.  Here, a region where a difference is most notable is extracted as the defect region.  Generally, in a gray-scale SEM image, the magnitude of the difference is often defined by a difference value of pixels in which it is determined that there is a difference and the number of pixels in which it is determined that there is the difference.  In actual ADR processing, alignment processing of a defect image and a reference image, nose removal processing, combination processing of various images which a region of interest is removed by extracting  a display image at the time of determining a defect kind in the MDC”); a second image acquisition unit configured to obtain a two-dimensional 
Claim 4, the claim is rejected for the same reasons as set forth in claim 1.
Claim 9, the claim is rejected for the same reasons as set forth in claim 1.
Claim 11, the claim is rejected for the same reasons as set forth in claim 1.
Claim 15, the claim is rejected for the same reasons as set forth in claim 1.
Claim 17, HIRAI further discloses the method of claim 9, wherein the reference semiconductor chip and the target semiconductor chip include common regions of interest, and each of the common regions of interest includes an array having a preset form (par [0045, 0064, 0067, 0105, 0113]).

Allowable Subject Matter
Claims 2-3, 5-8, 10, 12-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/               Primary Examiner, Art Unit 2646